Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 02/17/2022, have been overcome by the applicant’s arguments and amendment. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Bojnordi et al (NPL: Memristive Boltsmann Machine: A hardware accelerator for comninatorial optimization and deep learning, 2016) teaches a new class of hardware accelerators for large-scale combinatorial optimization and deep learning based on memristive Boltzmann machines. A massively parallel, memory-centric hardware accelerator is proposed based on recently developed resistive RAM (RRAM) technology. The proposed accelerator exploits the electrical properties of RRAM to realize in situ, fine-grained parallel computation within memory arrays (e.g. updating and storing steps), thereby eliminating the need for exchanging data between the memory cells and the computational units. 
2) Rouhani et al (US 2020/0027016 A1) teaches a method for hardware-based machine learning acceleration which include partitioning, into a first batch of data and a second batch of data, an input data received at a hardware accelerator implementing a machine learning model (including pseudorandom number generator). The input data may be partitioned based at least on a resource constraint of the hardware accelerator. An update of a probability density function associated with the machine learning model may be performed in real time. The probability density function may be updated by at least processing, by the hardware accelerator, the first batch of data before the second batch of data. An output may be generated based at least on the updated probability density function.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 12 and 20: “determine an update order for the plurality of data packs; and transmit the plurality of data packs to the accelerator device in the update order;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 3-12, 14-20 are allowed                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148